OPINION OF THE COURT
Per Curiam.
Respondent Alan J. Shweky was admitted to the practice of law in the State of New York by the Second Judicial Department on January 9, 1980 under the name Alan Jay Shweky. At all times relevant to this proceeding, respondent maintained an office for the practice of law within the First Department.
In March 2009, the Departmental Disciplinary Committee filed formal charges alleging that respondent improperly removed funds he was holding in escrow for his clients’ benefit without permission and used them for personal purposes, and that he committed other escrow fund violations including improper cash withdrawals and inadequate record keeping.
An attorney who is the subject of an investigation or pending disciplinary proceeding may resign from the practice of law by submitting an affidavit of resignation to the Committee stating he intends to resign (22 NYCRR 603.11 [a]). On September 24, 2009, respondent submitted such an affidavit. Now, pursuant to 22 NYCRR 603.11 (b), the Committee has filed the affidavit with this Court and seeks an order accepting respondent’s resignation from the practice of law and striking his name from the roll of attorneys.
Respondent’s affidavit of resignation complies with the requirements set forth in 22 NYCRR 603.11 (a). Respondent states that his resignation is freely and voluntarily rendered, without coercion or duress, that he is fully aware of the implications of submitting his resignation and that he consulted with counsel prior to his decision to resign. Respondent acknowledges that he is aware that the charges delineated above are pending against him by the Committee and that he cannot successfully defend himself on the merits against them. He specifically admits that he cannot successfully defend himself against the charge of intentional conversion in violation of Code of Professional Responsibility DR 1-102 (a) (4) (22 NYCRR 1200.3 [a] [4]).
*271Accordingly, upon the motion of the Committee, respondent’s resignation from the practice of law should be accepted and his name stricken from the roll of attorneys, effective nunc pro tunc to September 24, 2009.
Gonzalez, P.J., Tom, Mazzarelli, Andrias and Saxe, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to September 24, 2009.